Citation Nr: 1203642	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-27 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a headache disorder to include migraines.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a right shoulder disorder, including as secondary to service-connected disability.

5.  Entitlement to an initial evaluation in excess of 20 percent for mechanical mid-low back pain.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1988 to November 1997, with subsequent service in the Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO.  In addition to these matters, the Veteran appealed denials of service connection for depression, allergic rhinitis, and a neck disorder.  During the course of the appeal, a March 2010 rating decision was issued that granted service connection for these additional issues; therefore, they are no longer before the Board for consideration.  

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before these issues may be considered on the merits.

As for the claims of service connection, the Board finds that the VA examinations, to include examinations in July 2008 and February 2010 are inadequate to decide the claims as to the etiology of the claimed disabilities.  As the Veteran's service treatments records and post-service treatment records document headaches, sinusitis, right knee, and right shoulder problems, opinions as to the etiology of the claimed disorders need to be obtained.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As for the service-connected low back disability, the Veteran testified that it has worsened since the January 2010 VA examination.  Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Lastly, as it is unclear whether a complete set of service treatment records and Reserve records has been associated with the claims folder, an attempt needs to be made to secure any outstanding records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding service treatment records from the period of active duty service from January 1988 to November 1997.  If the records sought do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Obtain outstanding treatment records from the Veteran's period of Reserve service and request verification of the Veteran's period of active duty for training and inactive duty for training.  The RO also should take appropriate steps in order to obtain treatment records for a right knee disability at Camp Foster in 2006.  If the records sought do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3.  Then schedule the Veteran for an appropriate VA examination to determine the likely etiology of the claimed right shoulder and right knee disorders and to ascertain the current severity of the service-connected low back disability.  The claims folder should be made available to the examiner for review.  Any indicated testing should be performed and all pertinent findings should be reported in full.

Taking into consideration the claims file, the Veteran's reported history, and the examination the examiner is asked to opine as to the following:

a. Does the Veteran currently have a right knee disorder that at least as likely as not had its onset during service or is otherwise related to service, to include the complaints noted therein and the statement from a fellow serviceman who recalled the Veteran's knee problems in service?

b. Does the Veteran currently have a right shoulder disorder that at least as likely as not had its onset during service or is otherwise related to service, to include right shoulder complaints noted therein.  

c. If a current right shoulder disorder is not related to service, is it at least as likely as not caused or aggravated (worsened beyond the natural progression of the disease) by a service-connected disability to include the low back and cervical spine?  If it is determined that a service-connected disability did not cause, but aggravated the right shoulder disability, the examiner should also specify, so far as possible, the degree of additional disability (pathology/impairment) that resulted from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

A complete and adequate rationale is required for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required) or the examiner does not have the needed knowledge or training. 

Regarding the service-connected low back disability, the examination should include complete range of motion studies for the lumbar spine.  The extent of any incoordination, weakened movement and excess fatigability on use, this should be described.  The examiner should identify any objective evidence of pain or functional loss due to pain.  Any specific functional impairment due to pain should be identified, and the examiner must assess the extent of any pain.  The examiner must express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the veteran describes flare-ups) and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the examiner should so state.

The examiner should specifically indicate whether, due to the service-connected low back disability, the Veteran has experienced periods of acute signs and symptoms due to an intervertebral disc syndrome (IVDS) that required physician-prescribed bed rest and treatment by a physician (aka "incapacitating episodes") over the past 12 months.  If so, the examiner must identify the total duration of any incapacitating episodes over the past 12 months.  The examiner must identify the signs and symptoms resulting from IVDS that are constantly present, or nearly so. 

The examiner should set forth findings relative to any separately ratable neurologic impairment resulting from the service-connected mid-low back disability.  Any abnormal sciatic, peroneal, popliteal or other nerve abnormalities due to IVDS should be described in detail and the degree of paralysis, neuritis or neuralgia (if any) should be set forth (i.e. mild, moderate, severe, complete).

4.  The Veteran should then be scheduled for an appropriate VA examination to determine the nature and likely etiology of the claimed headaches disorder and sinusitis.  

The claims folder should be made available to the examiner for review.  Any indicated testing should be performed and all pertinent findings should be reported in full.

Taking into consideration the claims file, the Veteran's reported history, and the examination the examiner is asked to opine as to the following:

a. Does the Veteran have a disability manifested by chronic sinusitis, which is separate from the service-connected rhinitis?

b. If so, did the chronic sinusitis disorder at least as likely as not have its onset during service or is otherwise related to service, to include the complaints and treatment of sinusitis noted therein?

b. Does the Veteran have a headache disorder that at least as likely as not had its onset during service or is otherwise related to service to include complaints and treatment noted therein?

A complete and adequate rationale is required for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required) or the examiner does not have the needed knowledge or training. 

5.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case.  Allow an appropriate period for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


